Case 2

oOo Co NHN DO OO Se WD HO =

NY NO WN BH KD KR BR RD Rm wm wm wm mm i
“ao sy AO UN B&B BY HN SH CO OO we HN KH UN BB WwW NHN & CO

 

STEPHEN YAGMAN (SBN 69737)
filing@yagmanlaw.net

YAGMAN + REICHMANN, LLP
333 Washington Boulevard

Venice Beach, California 90292-5152
(310) 452-3200

JOSEPH REICHMANN (SBN 29324)
filing@yagmanlaw.net

YAGMAN + REICHMANN, LLP
333 Washington Boulevard

Venice Beach, California 90292-5152
(310) 452-3200

21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 1of31 Page ID #:198

 

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
.W. CLARK, 2:21-cv-06558-MWE(KSx)
Plaintiff, PLAINTIFF'S REPLY ON MOTION FOR

Vv.

SHIRLEY N. WEBER, as California
Secretary of State,

Defendant.

 

DECLARATORY RELIEF AND
PRELIMINARY INJUNCTION

August 30, 2021
(Under Submission)

Judge Michael W. Fitzgerald

 

 

 

 
Case 2]21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 2 of 31 Page ID #:199
1 TABLE OF CONTENTS
2 WI. Introduction... eececeeseececesssesseescessscsasesoesesesoessssesenesassasesesecasenessesssesssdsessessentsessenessanenaes
3 |i. The federal constitutional issues presented must be decided by this
4 court, who has an “unflagging" obligation to decide those issues............cseseeree
> |lt. Cal. Const. Art. II, § 15(c) is unconstitutional, under the U.S. Comst............eccsseeneeeeees 5
6 TV. The framework for decision. ............:.:cssccsscssessescseseesseeseesesecnecesneseesneeesersevsesseessssscssenecenees 8
U V. The effect and intent of the "Top Two Candidates Open Primary Act" is
8 that a California statewide officer must be elected by majority
° VOLE... ssecesccessenscnseseseeesensreseessesscessseacsssseessscaseecasssssesusecesseassaneseasatenseesessescenesseceaseets 10
10 VI. None of defendant's contentions has any Meft..............ccccsssscsscesseecersescesnecseeseecsesenesoenes 11
" VII. The Winter factors weigh in favor of an injUnction............ eee eeseeeeeeceereeeeessseeseessseeneenes 18
i VII. COmClUSION.. sees eecesseeecteceeeessaseeesenaessseseecacesseeseeeseeessecseesssendseasesaesaessaseeaseeanedseeseeeees 23
, Declaration of A.W. Clark........ccccssssssceseecsssssssscsssesscessssseescseensecesssscesseaeeeesceseasenssadeassaeesseseaeasnes 25
15 Historical Note, on California Recall Elections...............ccccssscsssecsssccesseceeesssessssessseseeesstneserseseessas 26
16 Addendum, Historical Notes of California Legislature... ccccssscssescceseeseesseceessessensrassneenses 27
17
18
19
20
21
22
23
24
25
26
27
28
i

 

 

 
Case 2

oO eo NN DBD AH F&F WD NH

Ne NO BR BHO KO BR BR RD RD mm ee le
So ss HD WH F&F WwW NY S&F BD CO Oo SY DH we SB WY HO KH CS

 

P1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 3 of 31 Page ID #:200

Cases
Aamer v. Obama, 742 F.3d 1023, 1038 (D.C.Cir.2014)..... eee sesececeseeeeesesseneensessesssessaseesesasenee 23
Anderson v. Celebrezze, 460 U.S. 780, 789 (1983) .......ccccscscsssrcssscesscesescessesseessneesetseneseeesoseseoanons 8
Ayers-Schaffner v. DiStefano, 37 F.3d 726, 727 (1st Cir, 1994) vc ceeeescssesceseeseeteteeeeseerseeeserens 10,
Bates v. Jones, 131 F.3d 843, 847 (9th Cir, 1977)... cecsccscsesccsseecsseseesscsessssscesseseevassressenesesseseetees 9
Bennett v. Spear, 520 U.S. 154, 162 (1997) 0. escsssescsesesseeenecsecsssecsssssaceasseasescaesseeeeenesaseeneoness 12
Bolling v. Sharpe, 397 U.S. 497 (1954)... cscssscssscssscsssececsscesscsecesscscsscsensesesesseaccescesssenesneveceeseneeeees 7
Brown v. Bd. of Education, 347 U.S. 483 (1954) oc cecccsscsscssscecetscnessccsssscessccsenseecasnecsaeeascsnesenass 7
Brown v. Entm't Merchs. Ass'n, 564 U.S. 786, 799 (2011). ..cccccescessesssesseccssresseesseneeseessersneeenes 8
Buckley v. Valeo, 424 U.S. 1, 114 (1976)... .ccccccscsscessessessssessesseceneccasesseessesseesseesessnsenssssesastseees 12
Burdick v. Takushi, 504 U.S. 428, 434 (1992)... cceccsssccessssenseceesceeesecesssessesseccasstecesesseceeseseees 8
Cohens v. Virginia, 6 Wheat. 264, 404 (1821) oc. escesssscssesscssssessescesssesesessesesneenesssaceetseereeesens 5
Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976)........... 5
De Bottari v. Melendez, 44 Cal.App. 3d 910, 923 n. 14 (1975) oo. ceccessssessessesseeseseesceseeecseeneeees 8
Educ. Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003)... csssescssesseceesseressesesessseesensessaes 21
Ex parte Yarbrough, 110 U.S. 651 (1884)... eesessessesseeseesessencescnseenensessseseassesseseessseesesneseesetees 5
Forest Grove Dist. v. T.A., 557 U.S. 230, 239-40 (2009)... ccsssssessecessenstsssersessssseeecseeteeasereaeees 10
Garcia v. Google, 786 F.3d 733, 740 (9th Cir. 2015)......ccccsccssssccsscscesscesesesesececsecescnessssscessensenss 23
Hall v. U.S., 566 U.S. 506, 516 (2012)... ccescsssssscsccscescscesescessscsessessesseserssecessesesseseeesseeeeeseesseaes 10
Hart v. Baca, 2005 WL 1168422, * 1-2 (C.D.Cal. 2005)... eccsessecsescesessesseseesesseseseesesneeneeees 20
IMDB.com, Inc. v. Beccera, 962 F.3d 1111, 1128 (9th Cir. 2020)... ccc eeeescessessesssesssesneesennesesees 6
Legislature v. Eu, 54 Cal.3d 492, 518 (1991)... cccseessesccsessccssecsceecssescsssessecsussessussesessessensenente 9
Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126 (2014).......cccceeeees 4
Lorillard v. Pons, 434 U.S. 575, 580 . . . (1978) oo. ssssesseseneneecsseseesescssasscaseeseesssecenssseseasseeeseees 10
Lovell By and Through Lovell v. Lovell, 90 F.3d 367, 370 (9th Cir. 1996)......ccccssssssssecssesceteeese 3
Lujan v Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) 0... eccessesessessnenseseseeessessersseseersseees 13
Nat'l Park Hospitality Ass'n v. Dep't of the Interior, 538 U.S. 803, 807-08 (2003)...........:0000 12)
Nelsen v. King County, 895 F.2d 1248, 1250-51 (9th Cir. 1990) oo... cececssssssessessssesscsessetseeeeees 13
ii

 

 
Case 2

Oo oOo NN DBD OW FF W NO

Ne SH BR DO KOO KO NO RD RD mmm eet
eo sO UO SF WY NY KH Oo Oo Oo SH HN HR ee WHY NY —&

P1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 4 of 31 Page ID #:201

Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985)... ccc 20
Obergefel v. Hodges, 576 U.S. 644 (2015) ..cccccsssccscsescsesscssssscrsnscrsssetenserensnsessneaseesnessesensenens 7
Pacific Live Stock Co. v. Oregon Water Bd., 241 U.S. 440, 447 (1916)... .sscccsessesseeseeteresseeeeees 5
Partnoy v. Shelley, 277 F Supp. 2d 1064, 1074 (S.D.Cal. 2003)... .ccssccsscssecsseetsereeeesseseteennseeeees 9
People v. Valencia, 3 Cal.5th 347, 369 (2017) 0... eeesscesesserssessssessssecssecsssssnsseeseeneesensessssesseaees 10
People Who Want an Education v. Wilson (Gregorio T. v. Wilson), 59 F.3d 1002 (9th Cir. 1995)
seveesescesececseuaeacecsaceceatecesseasscagensecenssseeensesusssecensuceassessoassdcassecaeecsessesenssicasedcesmutssensersesscscauseeneasenees? 21
Pub. Integrity All, Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir. 2016) oo... cece 19
Reynolds v. Sims, 377 U.S. 533, 555 (1964)... ceccssssccsscessrecsececesssesseeceseecaseneseersesaeenseseessessesnsesenes 5
Simon v Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 39 (1976) ....cececseeees 13
Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 77 (2013)... eseeecceeseceecseceereseeessssseeessesees 4
Texas v. United States, 523 U.S. 296, 300 (1998) oo... ccsessecesecscceseeceeeecessetecestasserensserasenessesases 12
United States v. Mosley, 238 U.S. 383, 386 (1915) uc ccesesseceneectsetecseesseeerssessessevssssavnseseansaeeees 6
United States v. State Water Resources Control Bd., 988 F.3d 1194, 1208 (9th Cir. 2021).......... 5
Statutes
California Const., Art. TL, § 1500)... cccsccssscsscecesscseetsceceeaseaeesseceeseesasesesenesaeeecesseseenseaseateneey passim
California Proposition 14..........cccccscceseeeecesesceecesecnesccessscessseseesseaeeseeeesaseaseneesceuetaeseesaeseneates passim

ili

 

 

 
Case 2:

Co Oo YN DBO UH Be WY KH =

NO NY NHN NB NY NY NR RR met
oN NHN ON BP HULU Hl lUDOUlUlUlCUCOOOCMDWO US UNOrOROWwDN re CC

21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 5 of 31 Page ID #:202

MEMORANDUM OF POINTS AND AUTHORITIES

Plaintiff submits this memorandum of points and authorities in reply to California
Attorney General Rob Bonta's' opposition to plaintiff's motion for declaratory relief and a

preliminary injunction, in this federal civil rights action, brought under 42 U.S.C. § 1983.

 

It would appear that Bonta may not represent defendant, California Secretary of State

Shirley Weber in this action.
Central District of California Local Rule 83-3.1.2 (12/1/20) provides:

L.R. 83-3.1.2 Standards of Professional Conduct - Basis for Disciplinary Action. In
order to maintain the effective administration of justice and the integrity of the Court,
each attorney shall be familiar with and comply with the standards of professional
conduct required of members of the State Bar of California and contained in the State Bar
Act, the Rules of Professional Conduct of the State Bar of California, and the decisions of
any court applicable thereto. These statutes, rules and decisions are hereby adopted as the
standards of professional conduct, and any breach or violation thereof may be the basis
for the imposition of discipline. The Model Rules of Professional Conduct of the
American Bar Association may be considered as guidance.

California State Bar Rule 1.7(a) (11/1/18), Conflict of Interest: Current Clients, provides:
"A lawyer shall not, without informed written consent from each client and compliance with
paragraph (d), represent a client if the representation is directly adverse to another client in the
same or a Separate matter."

"A per se or automatic disqualification rule applies when counsel's representation of
one client is adverse to the interests of another current client. (Truck Ins. Exchange v. Fireman's
Fund, supra, 6 Cal.App.4th at pp. 1056-1060, 8 Cal.Rptr.2d 228.)" Responsible Citizens v.
Superior Court, 16 Cal.App. 4th 1717, 1724 (Askins) (1993) reh'g denied, review denied
(emphasis in original).

A lawyer, California Attorney General Rob Bonta, represents California Governor Gavin
Newsom in a large plethora of matters, see e.g., Harvest Rock Church, Inc. v. Newsom, 2:20-cv-
06414-JGB(KKx) (C.D.Cal.), Coleman v. Newsom, 2:90-cv-00520-KJM-DB (E.D.Cal. &
N.D.Cal.), Anderson v. Dooley, 4:15-cv-05120-HSG (N.D.Cal.), Gateway City Church v.
Newsom, 5:20-cv-08241-EJD (N.D.Cal.), Perry v. Hollingsworth, 20-16375 (9th Cir.), McClusky
v. Perry, 21-15734 (9th Cir.), yet in the instant matter Bonta represents defendant, California
Secretary of State, Shirley Weber, and Bonta is taking a position directly adverse to Gov.
Newsom's interests, to wit, that a recall election that may oust Gov. Newsom from the
Governorship, should proceed.

Loyalty and independent judgment are essential elements in a lawyer's relationship to a
client, the duty of undivided loyalty to a current client prohibits undertaking representation
directly adverse to that client, and a lawyer may of act as an advocate in one matter against a
person the lawyer represents in some other matter, even when the matters are wholly unrelated.
See Flatt v. Superior Court, 9 Cal.4th 275 (1994). Put another way, “No one can serve two
masters." Matthew (the Apostle) 6:24.

 

 

 
 

Case 2421-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 6of31 Page ID #:203
1 For over 25 years, the Ninth Circuit has "recognize[d] the rule that when a violation of
2 || state law causes the deprivation of a right protected by the United States Constitution, that
3 || violation may form the basis for a Section 1983 action[,]. . . [and] Section 1983 limits a federal
4 lI court's analysis to the deprivation of rights secured by the federal 'Constitution and laws.’ 42
5 U.S.C. § 1983." Lovell By and Through Lovell v. Lovell, 90 F.3d 367, 370 (9th Cir. 1996)
6 (citation omitted).
7 I. INTRODUCTION
8 "The goodness or badness, justice or injustice, of laws varies of necessity with the
9 constitutions of states."
10 The main problem with § 15(c) is that it gives to voters who vote against Gov. Newsom's
1 recall only one vote -- for or against recall, but it gives to voters who vote for Gov. Newsom's
2 recall two votes -- one for Gov. Newsom's recall, and then one for Governor, but not including
13 Gov. Newsom. Those who vote for recall get two votes, and those who vote against recall get
14 |[one vote, so that § 15(c) impermissibly and federally-unconstitutionally restricts and thereby
15 dilutes the votes of those voters who are against recall, denying them the equal protection of the
16 laws. A majority of voters, as many as 49.9% voting to retain Gov. Newsom, with 50.1% voting
17 || for recall, while as few as a 1.09% plurality of voters (were California's entire population of just
18
19 This court should enforce L.R. 83-3.1.2, "to maintain the effective administration of
20 || justice and the integrity of the Court[,]" ibid., and, at minimum, strike Bonta's opposition to the
instant motion.
21 It is noted that defendant Weber is one of the very few, if not the only, California official
> whose office has its own, general counsel, Steven Joaquin Reyes, who ethically could have
represented Weber in this action, and Weber also had the authority to retain outside counsel to
23 || defend herself.
(Coincidentally, Bonta also is on both sides of the Prop. 22, gig-worker lawsuit, having
24 || sued the gig companies on the issues covered in Prop. 22 before it passed, and now defending
Prop. 22, in Alameda Superior Court, which case he lost on Aug. 20, with Prop. 22 having been
25 || declared unconstitutional, under the California Constitution. Castellanos v. State of California,
96 || RG21088725, Ord. Granting Pet. for Write of Mandate, (Alameda Super. Ct. 08/20/21.)
27 ll...
Aristotle, Politica, Book II, 1282b, 9-10. The Works of Aristotle Translated into English
28 || (Oxford Univ. Press, 1963), Vol. X (Politica).
3

 

 

 
 

Case 2)}?1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 7 of 31 Page ID #:204
1 || over 22,000,000 registered all to vote) could elect a replacement governor, with about 1,270,000
2 votes, in a State with a population of about 39,700,000.
3 Defendant seems to take the position that, while Cal. Const., Art. II, § 15(c) may not be a
4 |) wise” provision of law, that does not render it unconstitutional.’ If this in fact is what is
5 suggested, it is beside any germane point. There is an excluded middle’: either § 15(c) is
6 constitutional under the U.S. Constitution, or it is not constitutional under the U.S. Constitution.
7 That is the substantive issue before this court.
8
II. THE FEDERAL CONSTITUTIONAL ISSUES PRESENTED MUST BE DECIDED
9 BY THIS COURT, WHO HAS AN "UNFLAGGING" OBLIGATION TO DECIDE
10 THOSE ISSUES.
1 The U.S. Supreme Court most recently has held that "our recent reaffirmation of the
12 principle that 'a federal court's "obligation" to hear and decide' cases within its jurisdiction ‘is
13 || "Virtually unflagging.""" Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118,
14 || 126 (2014) (citations omitted).
15 This restated its holding in Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 77
16 || (2013), that "[flederal courts, it was early and famously said, have 'no more right to decline the
17 || exercise of jurisdiction which is given, than to usurp that which is not given.' [Citations
18 || omitted.] Jurisdiction existing, this Court has cautioned, a federal court's 'obligation’ to hear and
19 || decide a case is ‘virtually unflagging.’ [Citation omitted.] Parallel state-court proceedings do not
20 || detract from that obligation. [Citation omitted.]" "[T]he pendency of an action in the state court
21
22 3 os : ss ge . .
Plaintiff takes this from defendant's attempt to trivialize plaintiff's contentions, by stating that
23 ||"Plaintiffs may not like the fact that they cannot vote for the Governor to replace himself... ."
Opp. at 10:7-8.
74 pp. a 7-8
25 * This tautology (here, a necessarily true statement, by its logical form) was first posited by
Aristotle: "everything must be either affirmed or denied, and... a thing cannot at the same time
26 || be and not be... ." Aristotle, Metaphysica, Book B.2, 996b; "A sea fight must either take place
tomorrow or not, but it is not necessary that it should take place to-morrow, neither is it
27 necessary that it should not take place, yet it is necessary that it either should or should not take
28 || place to-morrow.” De Interpretatione, Chapt. 9, 19a, 30. The Works of Aristotle Translated into
English (Oxford Univ. Press, 1963), Vols. VIII (Metaphysica) & I (Categoriae and De
Interpretatione).
4

 

 

 
Case 2:

Oo eo HN DH ON FB WB BH

NO bw KR Bw NK KR KR RD ORDO wm weet
oo Sj DH UN FBP WwW NYO FH DBD OO COC IT DH WH BP WO NO KH CO

 

 

21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 8 of 31 Page ID #:205

is no bar to proceedings concerning the same matter in the Federal court having jurisdiction[,] . .
. [which] stems from the virtually unflagging obligation of the federal courts to exercise the
jurisdiction given them[,] . . . [and i]t has been held . . . that the court first assuming jurisdiction
over property may exercise that jurisdiction to the exclusion of other courts." Colorado River
Water Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976) (citation omitted). See
Cohens v. Virginia, 6 Wheat. 264, 404 (1821) ("We have no more right to decline the exercise of
jurisdiction which is given, than to usurp that which is not given. The one or the other would be
treason to the constitution. Questions may occur which we would gladly avoid; but we cannot
avoid them. All we can do is, to exercise our best judgment, and conscientiously to perform our
duty."). In a case of concurrent jurisdiction, the order in which jurisdiction was obtained is the
most important factor. Pacific Live Stock Co. v. Oregon Water Bd., 241 U.S. 440, 447 (1916).
The law in the Ninth Circuit is the same. In United States v. State Water Resources
Control Bd., 988 F.3d 1194, 1208 (9th Cir. 2021), the court held that "'[g]enerally, as between
state and federal courts, the rule is that "the pendency of an action in the state court is no bar to
proceedings concerning the same matter in the Federal court having jurisdiction . . . .""
(Quoting Colo. River, 424 U.S. at 817.) This is the case because "[f]ederal courts have a
‘virtually unflagging obligation . . . to exercise the jurisdiction given them." Jbid.

Thus, it is clear that this court should decide the federal issues presented.

I. CAL. CONST. ART. II, § 15(c) IS UNCONSTITUTIONAL, UNDER THE US.
CONSTITUTION.

"[T]he Constitution of the United States protects the right of all qualified citizens to vote,
in state... elections." Reynolds v. Sims, 377 U.S. 533, 555 (1964). All qualified voters have a
constitutionally protected right to vote. See e.g. Ex parte Yarbrough, 110 U.S. 651 (1884) ("The
Ku Klux Klan Cases").
Plaintiff is a qualified citizen, who, therefore, has a right to vote, who has registered and has a

ballot, but who has not yet voted, in the Sept. 14, 2021 California recall election.

 

> See Historical Note, attached hereto, on California recall elections.

 
Case 2!

oO Se YN DH A FF WD NHN eS

NO HNO NO NYO WN WN NV WN NO = = =| | FF Fe OO Re
SoS YN DB NH BP WD NY SK CO OO CO I DB TA FP WD HO KK OO

 

21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 9 of 31 Page ID #:206

"The right to vote freely for the candidate of one's choice’ is of the essence of a
democratic society, and any restrictions on that right strike at the heart of representative
government(,] [a]nd the right of suffrage can be denied by debasement or dilution of the weight
of a citizen's vote just as effectively as by wholly prohibiting the free exercise of the franchise."
Reynolds, 377 U.S. at 555.

It is "unquestionable that the right to have one's vote counted is as open to protection * * * as the
right to put a ballot in a box." United States v. Mosley, 238 U.S. 383, 386 (1915). Furthermore,
"[njo right is more precious in a free country than that of having a voice in the election of those
who make the laws under which, as good citizens, we must live." Wesberry v. Sanders, 376 U.S.
1, 17 (1964).

Pursuant to § 15(c), plaintiff would be barred and prevented from voting freely for the
candidate for Governor of plaintiff's choice, and thus plaintiff would be denied the "essence of
democracy," because plaintiff's right to vote would be denied completely, debased, and diluted,
so that plaintiff would be prohibited and prevented from the free exercise of plaintiff's franchise.
Plaintiff would get to vote only once, while all voters who vote for recall, should they prevail on
question one, will get two votes, one on the recall issue and then another on the election issue.

This fails and does not pass muster of constitutional’ scrutiny and must be declared to be
so and be enjoined.

Voters who are similarly-situated have a right, under the U.S. Constitution, each and all
to have their votes given the same weight, see e.g. Wesberry, 376 U.S. at 3, and voters who
would be denied ¢hat right have the right to enjoin elections that would violate that right. /bid.
See Reynolds, 377 U.S. at 541 (issuance of mandatory injunction warranted when right to vote is

impaired).

 

® On the second recall ballot question, of who should be Governor if a majority vote for recall on
the first question, voters who oppose recall are deprived completely of their right to vote.

7 Even "[a]n unconstitutional statute that could achieve positive societal results is nonetheless
unconstitutional." JMDB.com, Inc. v. Beccera, 962 F.3d 1111, 1128 (9th Cir. 2020) (another
case in which the California attorney general lost, defending an unconstitutional law).

 

 
Case 2:7

Oo Co QD DB A FB WH WH —

NM NH NB NR NR ND ON BRD Ome
Sa J DB A FP WH NH K|§ OD Oo Fe HT HD A FP WD LH — BS

y

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 10 of 31 Page ID #:207

When voters will be deprived of the full benefit of their right to vote, as here plaintiff
would be by Cal. Const. Art. II, § 15(c), which violates the Due Process, Equal Protection, and
Privileges and Immunities Clauses of the Fourteenth Amendment, those voters have a right to
injunctive relief. [bid.

Proposition 14 (2009), a legislatively referred constitutional amendment, provides:
"Senate Constitutional Amendment 4 of the 2009-2010 Regular Session (Resolution Chapter 2,
Statutes of 2009)... PROPOSED LAW... [t]he People of the State of California hereby find
and declare ali of the following: ... All registered voters otherwise qualified to vote shall be
guaranteed the unrestricted right to vote for the candidate of their choice in all state...
elections." (Approved, June 10, 2010.) (Emphasis added.) See Addendum hereto. Here, this is
the relevant legislative finding. Having been passed after passage of § 15(c), it supersedes it, to
the extent that § 15(c) impinges on "the unrestricted right to vote for the candidate of [any
registered voter's] their choice in [a] state . . . election[,]" and here this is the case because §
15(c) would restrict plaintiff's right to vote for Gov. Newsom in the recall election.

When state law grossly discriminates against some voters, by contracting the value of
their votes, and by expanding the value of other's votes, since the U.S. Constitution provides that
"each vote be given as much weight as any other vote," Wesberry, 376 U.S. at 7, then such a
state law "cannot stand." Jbid.

This is so because "one man's [or woman's] vote . . . is to be worth as much as another's" /d. at
8. Put another way, equal protection is embodied by the principle that "equals ought to have
equality." Aristotle, Politica, Book III, 1282b, 20. The Works of Aristotle Translated into
English (Oxford Univ. Press, 1963), Vol. X (Politica). This principle is the basis for the Equal
Protection Clause of the U.S. Constitution's Fourteenth Amendment. See also Declaration of

Independence, Preamble ("all Men are created equal . .. .”).°

 

8 The Fourteenth Amendment Equal Protection Clause was the basis for both Brown v. Bd. of
Education, 347 U.S. 483 (1954) (state laws establishing segregation in public schools are
unconstitutional, even if the segregated schools are equal in quality), and Obergefel v. Hodges,
576 U.S. 644 (2015) (the fundamental right to marry is guaranteed to same-sex couples). See
also, Bolling v. Sharpe, 397 U.S. 497 (1954), in which the Supreme Court held that the Equal

 

 
Case 2:7

0 Oo WY A UW BP WwW NY &

mw Nw WN NH NO WH NO WL NHN =| =| | =| Fe Fe Fe Oi est slur
ao NN BN AH SF WY NOESY OlUlNOlmUlUOUoNLUlUMGNlUlU UUW OND

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 11of31 Page ID #:208

IV. THE FRAMEWORK FOR DECISION.

The analytical framework for disposition of the issues in this matter is that the court
"must first consider the character and magnitude of the asserted injury to the rights protected by
the . .. Fourteenth Amendment that the plaintiff seeks to vindicate[,] . . . [and] then must identify
and evaluate the precise interests put forward by the State as justifications for the burden
imposed by its rule." Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). Moreover, "the Court
must not only determine the legitimacy and strength of each of those interests; it also must
consider the extent to which those interests make it necessary to burden the plaintiff's rights[,]
[and o]nly after weighing all these factors is the reviewing court in a position to decide whether
the challenged provision is unconstitutional." Jbid.

"[W]hen th[e] rights [in issue] are subjected to severe restrictions[,]" as here they are,
then the regulation must be narrowly drawn to advance a state interest of compelling
importance." Burdick v. Takushi, 504 U.S. 428, 434 (1992). Hence, here, there must be strict
scrutiny: "rigorousness," id. at 428, because strict scrutiny "is a demanding standard." Brown v.
Entm't Merchs. Ass'n, 564 U.S. 786, 799 (2011).

Therefore, this court first must determine the extent to which § 15(c) burdens plaintiff's
Fourteenth Amendment rights, and whether such burden is "severe." Here, contrary to
defendant's suggestion otherwise, Opp. at 8:18-19, the recall “does . . . severely burden the right
to vote or otherwise violate the principle of ‘one person, one vote[,]" as discussed both supra and
infra. In short voters who wish to remove the Governor get two votes, while voters who support
the Governor get only one vote, so that the right to vote is diminished, diluted, and is "severely"
burdened. And, there are no evident state interests at all: indeed, the policy that underlies Prop.
14 is the opposite, to wit, that voters "shall be guaranteed the unrestricted right to vote for the
candidate of their choice in all state . . . elections." See supra. The California case De Bottari v.

Melendez, 44 Cal.App. 3d 910, 923 n. 14 (1975), cited by defendant in support of her ultimate

 

Protection Clause of the Fifth Amendment imposes various equal protection requirements on the
federal government.

 

 

 
Case 2:7

oOo Co SN HD A FS WD YH —

BM po POO Bw BH KROQ RO RO RD OO eS eS le
ao “SN HN UA SF YD NO KH ODO (OUmUOOWUGSlUNlUlUCUCUDRlUCUMNLULDLT CUR CUD

p|

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 12 o0f31 Page ID #:209

characterization that were the Governor listed on recall question two, then "voters would be able
to vote for that candidate twice," Opp. at 9:6-10, is misleading, since the manner in which the
ballot presently is set-up, voters are able to vote against the Governor twice. And, the holding of
the case is dictum, but is not identified as such. Indeed, the court held that the issues were moot,
and went on to pontificate because it deemed it appropriate to discuss the merits of the
constitutional question presented by the appeal, for future guidance. Defense counsel should not
have cited this case as he did without identifying this fact and that the footnote cited was
dictum.” Similarly, Partnoy v. Shelley, 277 F.Supp. 2d 1064, 1074 (S.D.Cal. 2003), Opp. at
9:15-17, is not what it is indicated to be. In it, in fact, the court found that the State's interest
were not compelling and that plaintiff's important constitutional interests had been violated. In
fact, the case stood for an obverse proposition than does the instant matter, to wit, plaintiffs
challenged a state statutory requirement, that no vote to be cast in a then-forthcoming
gubernatorial recall election could be counted for any candidate unless the voter also voted on
the recall question itself, as a violation of their free speech, due process, equal protection, and
other constitutional rights. Plaintiffs prevailed, and the case is inapposite here, but for a different
proposition, that all candidates were on the same ballot, and this supports that one of plaintiff's
contentions herein.'°

The candidate with the most votes should win, and unless a replacement gubernatorial
candidate were to receive more votes than the "no" votes on the first issue -- should the Governor
be recalled? -- then Gov. Newsom should be Governor. But § 15(c) renders this impossible,
because voters who vote not to recall Gov. Newsom are prevented by § 15(c) from voting for

him to be Governor. This furthers no government interest at all, much less any legitimate

 

° The court needs to employ a higher level of scrutiny than it otherwise might use, i.e., strict
scrutiny, in researching cases cited by defense counsel, since many of the cases he cites are
misleading, such as the instant one.

10 Similarly, both Bates v. Jones, 131 F.3d 843, 847 (9th Cir. 1977), and (Legislature v. Eu, 54
Cal.3d 492, 518 (1991), both inapposite, as can be seen from defense counsel's parenthetical,
partial quotations from both of them. Both have to do with term limits, and not with any issue in
the instant matter.

 

 
Case 2:2

oO So SN DN OO FP WD LH

wo NO NHN BH WV NY NO WN NO FR FF HB Se Ree ee
ao nN DN UN SF WD NYO KH DOD O CO HN DH vA FF WD HO KH BD

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 13 0f 31 Page ID #:210

interest, and it denies plaintiff the right to vote for the Governor of plaintiff's choice, and thus
plaintiff's right to vote is subjected to deadening restriction, much less severe restriction, in an
election that is a drastic form of non-legislature impeachment.

Since use of § 15(c) would bar plaintiff from having plaintiff's valid vote for a
gubernatorial successor counted, this court should determine that § 15(c) is a "severe" restriction
on both plaintiff's state and federal constitutional right to vote. See id. at 434.

A voter may not be denied the right to have their vote count on who should govern, and
defendant has failed to advance any evidence that § 15(c) is "narrowly drawn to advance a state
interest of compelling importance[,]" ibid., much less any admissible evidence at all.

Every voter has a paramount interest in choosing the person who will govern them, and
since the right to vote "is of the most fundamental significance under our constitutional
structure[,]" Ayers-Schaffner v. DiStefano, 37 F.3d 726, 727 (1st Cir. 1994), plaintiff's right to
vote must be enforced and declaratory and injunctive relief should be granted. After 110 years, §

15(c) does not pass constitutional muster.

V. THE INTENT AND EFFECT OF THE "TOP TWO CANDIDATES OPEN PRIMARY
ACT" IS THAT A CALIFORNIA STATEWIDE OFFICER MUST BE ELECTED BY
MAJORITY VOTE.

The "Top Two Candidates Open Primary Act," passed by California voters as Prop. 14,
on June 10, 2010, and amending Cal. Const. Art. II, §§ 5 & 6, overrode the Constitution's prior
recall provision, set forth in Art. II, § 15(c), because it post-dated § 15(c), and there is a legal
presumption that a legislature, including the California Legislature, knew of prior legal
provisions when it passed later legal provisions. See Hall v. U.S., 566 U.S. 506, 516 (2012)
("We assume that Congress is aware of existing law when it passes legislation,’ Miles v. Apex
Marine Corp., 498 U.S. 19, 32... (1990)."). Cf Forest Grove Dist. v. T.A., 557 U.S. 230, 239-
40 (2009) ("Congress is presumed to be aware of an administrative or judicial interpretation of a
statute and to adopt that interpretation when it re-enacts a statute without change.' Lorillard v.
Pons, 434 U.S. 575, 580. . . (1978)."); People v. Valencia, 3 Cal.5th 347, 369 (2017) (there "is a
presumption, which we also apply to the Legislature, that the voters, in adopting an initiative, did

so being ‘aware of existing laws at the time the initiative was enacted.’ (Professional Engineers

10

 

 
Case 2:2

oOo S&S SS DH UV & WD NO —

NN HN HN NH KH BR BRO BR ROO Oe ee
oa aN ND UW F&F WY NH FH DOD O OW I BH WN FSF W YO KH CO

 

-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 14o0f31 Page ID#:211

in California Government v. Kempton, supra, 40 Cal.4th at p. 1048, 56 Cal.Rptr.3d 814, 155
P.3d 226; see also In re Lance W. (1985) 37 Cal.3d 873, 890, fn. 11, 210 Cal.Rptr. 631, 694 P.2d
744.)"). Both the California Legislature and the California electorate were aware of § 15(c), and
voted to override it, to the extent it was in conflict with Prop. 14. Prop. 14 supersedes and
trumps the provisions of § 15(c) that are inconsistent with the provisions of Prop. 14. Since
Prop. 14 requires that California statewide officers be elected by a majority vote, and § 15(c)
provides for election of a statewide officer -- the Governor -- by a mere "plurality" vote, § 15(c)
no longer is operative to this extent, and its non-applicability, therefore, must be declared and its
use enjoined.

Put another way, the Top Two Candidates Primary Act in effect means all statewide
officers are elected with a majority of the votes because there are only two candidates in a
general election. One candidate will receive more votes and since there is only one other
candidate, the candidate with the most votes also has a majority of votes. This means that the
intent of the voters was that statewide officers are to be elected only with a majority of the vote.

VI. NONE OF DEFENDANT'S CONTENTIONS HAS ANY MERIT.

Plaintiff's contentions regarding defendant's arguments are made seriatim, tracking the

 

order in which defendant presents them in the opposition.

(Intro., | 1) There was no constitutional violation until plaintiff received plaintiff's mail in
ballot, that did not list Gov. Newsom as a candidate on the second question. Without that
violation, plaintiff would not have a case. If a constitutional violation is occurring, the stage at
which the recall is in relation to the election is irrelevant. Defendant's position on this issue is the
equivalent of saying that someone who currently is in involuntary servitude should not be freed
because Labor Day is coming very soon, and the owners of this slave really need the person for a

Labor Day Party.

Ripeness is a justiciability doctrine designed “to prevent the courts, through avoidance of
premature adjudication, from entangling themselves in abstract disagreements over
administrative policies, and also to protect the agencies from judicial interference until an
administrative decision has been formalized and its effects felt in a concrete way by

the challenging parties.” Abbott Laboratories v. Gardner, 387 U.S. 136, 148-149, 87

1]

 

 
Case 2:2

Oo CO JN DB Wan |S. WH NO —

NO Np NH NH NH BH PO HO HNO = =| | Fe FEF EF OO ee Oeste lv
ao nN DBD WW F&F WW HO KH DTD GO fe ~ HR A FP Ww HPO | S&S

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 15o0f31 Page ID #:212

S.Ct. 1507, 18 L.Ed.2d 681 (1967); accord, Ohio Forestry Assn., Inc. v. Sierra Club, 523
U.S. 726, 732-733, 118 S.Ct. 1665, 140 L.Ed.2d 921 (1998).

The ripeness doctrine is “drawn both from Article III limitations on judicial power and
from prudential reasons for refusing to exercise jurisdiction,” Reno v. Catholic Social
Services, Inc., 509 U.S. 43, 57, n. 18, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993) (citations
omitted), but, even in a case raising only prudential concerns, the question

of ripeness may be considered on a court's own motion. /bid. (citing Regional Rail
Reorganization Act Cases, 419 U.S. 102, 138, 95 S.Ct. 335, 42 L.Ed.2d 320 (1974)).

Nat'l Park Hospitality Ass'n v. Dep't of the Interior, 538 U.S. 803, 807-08 (2003).

Moreover,

“Absent [a statutory provision providing for immediate judicial review], a regulation is
not ordinarily considered the type of agency action ‘ripe’ for judicial review under the
[Administrative Procedure Act (APA) ] until the scope of the controversy has been
reduced to more manageable proportions, and its factual components fleshed out, by
some concrete action applying the regulation to the claimant's situation in a fashion that
harms or threatens to harm him. (The major exception, of course, is a substantive rule
which as a practical matter requires the plaintiff to adjust his conduct immediately ...

.)” Lujan v. National Wildlife Federation, 497 U.S. 871, 891, 110 S.Ct. 3177, 111
L.Ed.2d 695 (1990).

Id. at 808. See Texas v. United States, 523 U.S. 296, 300 (1998) ("A claim is not ripe for
adjudication if it rests upon “‘contingent future events that may not occur as anticipated, or
indeed may not occur at all.’” Thomas v. Union Carbide Agricultural Products Co., 473 U.S.
568, 580-581, 105 S.Ct. 3325, 3333, 87 L.Ed.2d 409 (1985) (quoting 13A Charles A. Wright,
Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3532, p. 112 (1984)).

Here, there were no "factual components" until plaintiff learned his recall ballot had been
mailed to him, on Monday, Aug. 9, 2021, Declaration of A.W. Clark, and no "contingent future
events" until plaintiff received this notice. And, plaintiff then retained counsel, who filed
plaintiff's action within four days, on Aug. 13, 2021. Doc. 1. Thus, until that time, the matter
plaintiff presents was not ripe for adjudication, because "ripeness is peculiarly a question of
timing... ." Buckley v. Valeo, 424 US. 1, 114 (1976), superseded by statute, on other grounds,
did plaintiff have standing until that time.

Standing questions arise as a result of constitutional and prudential limitations on the

scope of federal jurisdiction. Bennett v. Spear, 520 U.S. 154, 162 (1997) (citing Warth v. Selden,

12

 

 

 

 
Case 2:)

oO © N DO A Ff WY NS

NY NH NY NYO NY NH NY NY NO FF | ee =e Fe Fe Oe Se
Oo SI TO th BP Nl RH lUCOCOlUlUlUCOOClUlUowWOWULUGNUNCClCUCUMPUBYCOUN DH

|

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 16 of 31 Page ID #:213

422 U.S. 490, 498 [1975]). To satisfy the minimum constitutional requirements for standing

under the Case or Controversy requirement of Article III,

[flirst, the plaintiff must have suffered an injury in fact - an invasion of a
legally-protected interest which is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical. Second, there must be a causal connection
between the injury and the conduct complained of - the injury has to be fairly traceable to
the challenged action of the defendant, and not the result of the independent action of
some third party not before the court. Third, it must be likely, as opposed to merely
speculative, that the injury will be redressed by a favorable decision.

Lujan v Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); see also, United Food and
Commercial Workers Union Local 751 v. Brown Group, Inc., 517 U.S. 544, 551 (1996). “The
necessity that the plaintiff who seeks to invoke judicial power stands to profit in some personal
interest remains an Art. III requirement.” Simon v Eastern Kentucky Welfare Rights
Organization, 426 U.S. 26, 39 (1976).

As to the "injury-in-fact" requirement of the standing test, the Ninth Circuit has held that,

to establish standing to seek injunctive relief,

plaintiffs must demonstrate that a "credible threat” exists that they will again be subject to
the specific injury for which they seek injunctive or declaratory relief. [] A reasonable
showing of a "sufficient likelihood that the plaintiff will be injured again is necessary. []
The "mere physical or theoretical possibility" of a challenged action again affecting the
plaintiff is not sufficient. [] There must be a "demonstrated probability” that the plaintiff
will again be among those injured... .

Nelsen v. King County, 895 F.2d 1248, 1250-51 (9th Cir. 1990) (citations and internal quotation
marks largely omitted). Plaintiff now is "credibly threatened” as to his recall vote.
Here, plaintiff could not have suffered "an injury in fact," and thus did not have standing

to sue, until plaintiff received his recall ballot, and wished to exercise his franchise.

(Intro., { 2) The two questions on the ballot are two parts of one question, not two
separate questions, Because the second question is only valid/operative, and of consequence
dependent on the result of the first question, to contend that they are two separate questions is
inaccurate. People who support Gov. Newsom only have a mechanism to voice their support on

question one, whereas people who do not support Gov. Newsom can voice their opposition in

13

 

 
Case 2:?i1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 17of31 Page ID#:214

oO S&S NSN DBD AWA F&F WY NH —

Nm bw HN BO RD RD RD RD DRDO i ee
oo NN UH FF WD NY K& DTD Oo Oo HN WBN DH FP WY HO —& S&S

 

 

both parts of the recall question, first by voting "yes" to recall him, and second, by voting for a
candidate that is not him to assume his position as governor. This is a clear equal protection
violation: treating equals unequally.'! See supra. Also, there is a potential, valid claim that this
violates the right of voters to assemble, as well: since Gov. Newsom's supporters cannot
assemble on the second question, and as a group show their support for Gov. Newsom, whereas
those who oppose Gov. Newsom are able to assemble on the second question in choosing a
governor.

(Intro., | 2) Defendant states that "[e]very registered voter has an equal right to cast a
single vote on either issue presented on the recall ballot, on both issues, or on neither issue."
This is incorrect, because those voters who vote in favor of recall on issue one, against Gov.
Newsom, get the opportunity to vote against Gov. Newsom twice, by voting for a successor on
issue two, so that there is no "equal right to cast a single vote." Instead, there is an unequal vote
for voters who seek Gov. Newsom's recall, to vote twice for that result.

(Intro., 3) There would not be "substantial[] intefere[nce] with the orderly conduct of
the pending recall election, which would cause substantial harm to the State and [not be] in the
public interest" were an injunction to issue, because were an injunction to issue there would be
no recall election, and that would not cause any harm to the State, since it would be in the State's
interest not to conduct an unconstitutional recall election. Thus, there is no "important
governmental interest" present. It never can be in any democratic government's interests to act
against its federal constitution. It would be against that interest.

(Intro., | 5) It is incorrect that plaintiff seeks to "alter the status quo," because the status
quo ante, before the election, is that there is no election, and therefore, plaintiff seeks to maintain

that status quo.

 

' As set forth hereinabove, it is not correct, as defendant contends, that "California does not
weigh votes in the recall differently depending on any factor... ." Opp. at 11:8-9. The opposite
is true: the votes of supporters of recall are counted twice, while the votes of those who oppose
recall are counted only once. Similarly, it is not the case that "[u]nder California law, every vote
counts equally in determining which successor candidate receives the most votes[,]" id. at 16-17,
and this is so because plaintiff cannot vote for Gov. Newsom after he votes not to recall him.

14

 
Case 2:7

Oo fo ~JI WA WA & Ww NO

No SB BK BO NO DQ RQ BRD RD ee le
ao NN DN th B&B WY Hl | llUOUlUlUlUlCCOllUlUMDOUGNUMDNlCUCRO NH OC

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 18 of 31 Page ID #:215

(Intro., § 3} Defendant states that plaintiff's request is against the public interest, yet
plaintiff is a member of the public and represents a large, multi-million-member class who most
certainly is "the public," and whose members’ interests should be respected.

(P. 3, bottom) Defendant admits that "the recall ballot has two parts," two parts of one
whole, which further supports plaintiff's contention that the recall is not two separate questions,
but rather is two parts of the same question.

(P. 8, top) Defendant states: "But when a state election law provision imposes only
‘reasonable, non-discriminatory restrictions' upon the First and Fourteenth Amendment rights of
voters...." The provision that Gov. Newsom cannot be listed as a candidate on the second
question is not reasonable, and it clearly is invidiously discriminatory against the Governor's
supporters. Later in the same paragraph defendant mentions that the Ninth Circuit has "upheld
as not severe, restrictions that are 'generally applicable, even-handed, and politically neutral."
This provision that Gov. Newsom cannot be on question two is not even-handed, since it
disadvantages his supporters and is not politically neutral since it gives an upper-hand to Gov.
Newsom's political opponents. This contention is defendant's ipse dixit that is contrary to reality.

(P. 9, top) Defendant states that "If the current Governor were also listed on the second
question, voters would be able to vote for that candidate twice." Plaintiff agrees with this, and it
would be fair, since to be able to vote for the Governor twice would be equal to his opponents
being able to vote against him twice, and this implicates equal protection.

(P. 9, | 2) The recall is not two, separate and distinct questions to be voted on: question
two is dependent on the outcome of question one, and therefore, they are two parts of one
question. The fact that the second question unequivocally is linked to question one makes the
recall provisions constitutionally infirm.

(P. 10) Defendant contends that "there is no absolute right to vote for any particular
candidate in any particular election." Yet, defendant already has admitted that the Governor
already is on the ballot in question one. The analogy to the law creating term limits does not

work. The issue at hand is that the Governor is only on one question of the recall ballot. If he is

15

 
Case 2:2

o CO SN DN A & |W BH

NM NO NH BP NH N LH WH NO HH KF HF | FO OSE OSU eS lUc rr lhl
o nN BH AH BR BD NO SY DSU OUllUlUCOUNSlUNCClCUrlU RUG UlUlU LUGS

 

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 19 of 31 Page ID #:216

allowed to be on question one, then he should be allowed to be on question two, which simply is
part two to these linked questions.

(P. 11) Defendant's biggest error in argument thus far is this: "in contrast, California does
not weigh votes in the recall differently depending on any factor... ." (Emphasis added.) But
California does weigh votes differently, depending on which part of the question they are on:
voters on question one have to form a majority to succeed, whereas voters on question two are
allowed to form a plurality to win. This is unequal, and the issue at hand is this: Gov.
Newsom's supporters are required to achieve at least 50% of the vote to keep him in office,
whereas a replacement candidate (and their supporters) can achieve a plurality of votes to elect
that candidate. This clearly is unequal and easily elucidated: Gov. Newsom could receive 49%
of the vote to remain in office, while a candidate with 20% of the vote can become governor.
That clearly is weighing votes differently, based on which part of the question votes are accrued
in. This is supported by the fact that the recall is two parts of one question, and not two separate
questions.

(P. 11, ult. |) The intent of the voters is to have elected officials elected with a majority
of votes, under Prop. 14, the Top Two Candidates Primary Act. See supra. Allowing a plurality
on the second part of the recall question to choose a successor would frustrate the voters' (and
legislature's) expressed purpose and intention that statewide officials be elected with a majority
of the vote.

(P. 11, bottom) Defendant contends that "the limitation ensures that an official who is
recalled by a majority vote on the first issue is actually 'removed' and not simultaneously
reinstated by a mere plurality on the second issue. Such a result would frustrate the purpose of
the right to recall and the intent of a majority of voters who vote for a recall." Bu this does not
frustrate the purpose of the right to recall: the states of Nevada, North Dakota, and Wisconsin,
all of which have similar, simultaneous recall election laws, allow for an elected official to run
on a recall ballot against other candidates, thus providing equal protection for the potentially

recalled, elected officials’ supporters. See Nevada Constitution, Article 2, Section 9 ("Other

16
Case 2:2

oO oOo NJ DB WH Fe WD WN =

mM Bw BF BHR FO BO NO KO RD om mm meme mmm meme ee
oO ~s WN A FF WY NH K§ DTD CO BH HN DB TAH FP WD HPO | OS

 

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 20 o0f 31 Page ID #:217

candidates for the office may be nominated to be voted for at said special election. The candidate
who shall receive highest number of votes at said special election shall be deemed elected for the
remainder of the term, whether it be the person against whom the recall petition was filed, or
another[;]" North Dakota Constitution, Article 3, Section 10 ("The name of the official to be
recalled shall be placed on the ballot unless he resigns within ten days after the filing of the
petition. Other candidates for the office may be nominated in a manner provided by law. When
the election results have been officially declared, the candidate receiving the highest number of
votes shall be deemed elected for the remainder of the term[;]" Wisconsin Constitution, Article
13, Section 12 ("Unless the incumbent declines within 10 days after the filing of the petition, the
incumbent shall without filing be deemed to have filed for the recall election. Other candidates
may file for the office in the manner provided by law for special elections . . . (5) The person

who receives the highest number of votes in the recall election shall be elected for the remainder
of the term.").

(P. 12) The irreparable harm plaintiff faces is that plaintiff cannot adequately, and with
equality vote his support for Gov. Newsom, by voting on both parts of the recall question, while
others adequately can vote their opposition on both questions, which gives them two votes and
plaintiff only one vote. This unconstitutionally discriminates against plaintiff, and other
supporters of Gov. Newsom on account of their support for the Governor, and it violates the both
the Equal Protection Clause and the Due Process Clause of the Fourteenth Amendment.

Plaintiff did not file suit 100 years ago because plaintiff was not yet alive and the issue
affected plaintiff only when he received his recall ballot. Indeed, the contested recall provision
has to be used for a constitutional violation to occur, and plaintiff's asserted lack of haste shows
nothing: there are many factors that go into deciding to file a lawsuit and nothing can be assumed
about why and when it is filed.

(P. 13) The state, voters, and candidates would not suffer significant harm from an
adverse decision to defendant since there is a regularly-scheduled gubernatorial election next

year, in 2022.

17
Case 2:2

Oo Oo NN DW WO HR YH LO

NHN NO BD BOO BO NYO RO RD Re ee
oOo NY DH Or F&F WY NO —|- ODO OO oO JT HDB A Hh WW LH —| OS

y

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 21 0f31 Page ID#:218

Plaintiff attempts to maintain the status quo, by ensuring that a majority of votes is
required to become a state-wide, elected official in California. This is consistent with plaintiff's
contention regarding Prop. 14, the Top Two Primaries Act, invalidating Section 15(c), and the
Legislature's express finding that "[t]he People of the State of California hereby find and declare
all of the following: ... All registered voters otherwise qualified to vote shall be guaranteed the
unrestricted right to vote for the candidate of their choice in all state .. . elections." See supra,
and Addendum hereto.

The "finalized" cost of the recall election, as established by the California Finance
Department, is $276 million. Exhibit 1 hereto. That money already has been spent, it is, as they
say, “out the door." No more money would be spent were the recall election to be enjoined.

The contention that enjoining the recall "would cost the State hundreds of millions of
dollars[,]" Declaration of Joanna Southard, in support of the Opposition to the pending motion,
Doc. 23-1, at 3:9, is incorrect. This contention also is irrelevant, since the recall never should
have gone forward based on the patently unconstitutional procedure set forth in § 15(c). And, it
is defendant's sole fault for this situation, which she brought upon the State. Defendant knew
that there were claims concerning the unconstitutionality of § 15(c), and ignored them.

VII. THE WINTER FACTORS WEIGH IN FAVOR OF AN INJUNCTION.

1. Plaintiff is likely to succeed on the merits of plaintiff's claims, for the reasons already
set forth in the motion and hereinabove. Contrary to defendant's contention that "the right to
vote .. . [is] not absolute[,]" Opp. at 7:11-15, that "the Court therefore has recognized that States
retain the power to regulate their own elections[,]" Burdick, 504 U.S. at 433 (citations omitted),
never has meant that states can conduct unconstitutional elections. Indeed, Burdick, as quoted by
defendant, actually recognizes that "[c]ommon sense, as well as constitutional law," (emphasis
added), must be adhered to: hence, when "government must play an active role in structuring
elections,” it is presumed that the carrying out of elections must be pursuant to constitutional
principles. Here, that is not the case. What Burdick actually states on this point is that when it is

just a "mere fact that a State's system creates barriers . . . tending to limit the field of candidates

18

 

 
Case 2:?

oOo S&S SN DBD A fH WY YO

Nw bw BR KO HN BK PO BRD Rm mm mmm ee
oo nN NWN UW SF WW NY |K§ DBD Oo BH IN WB TH FF WY HO | S&S

D

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 22 of 31 Page ID #:219

from which voters might choose . . . does not of itself compel close scrutiny." /bid. (emphasis
added). Here, what defendant is doing, see supra, hardly is "mere," but deprives plaintiff and
class members of fundamental rights, so that close scrutiny is warranted.

Defendant cites Pub. Integrity All, Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir.
2016), for the proposition that "the 'appropriate standard of review for laws regulating the right
to vote[,]" Opp. at 7:24-26, is set forth in Burdick, but omits to state that Pub. Integrity All, Inc.
states just before this that "state and local government election laws that violate the Constitution
are impermissible, See Wash. State Grange, 552 U.S. at 451, 128 S.Ct. 1184; Moore v. Ogilvie,
394 U.S. 814, 818, 89 S.Ct. 1493, 23 L.Ed.2d 1 (1969)[,]" id. at 1023-24, as here they are, and
what is set forth about how the Ninth Circuit has interpreted Burdick:
"not every voting regulation is subject to strict scrutiny." Jd. at 1024. Selectively cherry picking
quotes from a case is not a virtue.'* Here, the State could have no interest at all in holding an
unconstitutional recall election. Thus, strict scrutiny applies. Forcing a voter to participate in an
unconstitutional election constitutes a "severe' restriction," Burdick, 504 U.S. at 434; Opp. at
7:28, and it is for this reason that strict scrutiny applies. There is no compelling state interest and
there is a severe burden on constitutional rights, so that under strict scrutiny defendant loses.

Defendant's characterization of Burdick that "[s]trict scrutiny applies to a state election
law only when First and Fourteenth Amendment rights ‘are subjected to "severe" restrictions.
Burdick, 504 U.S. at 434." Opp. at 7:26-28 (emphasis added). This misstates what the Ninth
Circuit said of Burdick in Pub. Integrity All, Inc.: "Under Burdick’s balancing and means-end fit
framework, strict scrutiny is appropriate when First or Fourteenth Amendment rights “are
subjected to ‘severe’ restrictions.” /d. (quoting Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct.
698, 116 L.Ed.2d 711 (1992))." Pub. Integrity All, Inc., 836 F.3d at 1024. Defendant changed
the word "or" to the word "and" and thereby completing changed the holding to require strict

scrutiny only when both First and Fourteenth Amendment rights were asserted. (Again,

 

!2 “F]ail[ing] to comprehend the actual holding of [a] case . . . [and] manag[ing] . . . to omit any
discussion of [a case's] holding" is frowned upon . . . "[§] [because nJegligence in citing authority
to the Court is no virtue... ." Hart v. Baca, 2005 WL 1168422, * 1-2 (C.D.Cal. 2005).

19

 

 
Case 2:]

Oo Oo st DH A SF WD NY eS

NO wpO PO HK PO tO DO RD Rm ee EE eS ee
ao NN wn BP UW NUD RS! LlUlUCUCOUlUCCTNCOUUlClClUMDMWUNlUCUNOC ON SC

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 23 of 31 Page ID #:220

"[F]ail[ing] to comprehend the actual holding of [a] case . . . [and] manag[ing] . . . to omit any
discussion of [a case's} holding" is frowned upon . . . "[§] [because n]egligence in citing authority
to the Court is no virtue...." Hart v. Baca, 2005 WL 1168422, * 1-2 (C.D.Cal. 2005). N. 7,
supra.'*) Here, this is important because plaintiff asserts only Fourteenth Amendment, and not
First Amendment, rights. Section 15(c) is unconstitutional under strict scrutiny.

Additionally, strict scrutiny applies because it is incorrect that § 15(c) "minimally
burdens the right to vote." Opp. at 8:15-16. Hardly, does preventing a voter from voting for the
candidate of the voter's choice and permitting some voters to have two votes on the same ballot
"minimally" burden the right to vote: it eradicates it, because it dilutes the voter's vote by one-
half, while multiplying the other voters’ votes by a factor of two. It violates the "one person, one
vote" constitutional requirement, which requirement defendant recognizes. Opp. at 8:19.

Plaintiff should prevail on the first injunction test, prevailing on the merits.

2. Plaintiff would suffer irreparable harm were his right to vote diminished and/or
diluted, as it would be were the recall] election to be held. And, it would be were plaintiff not
permitted to vote for Gov. Newsom on issue two.

Defendant's contention that plaintiff "delay[ed] in bringing this motion" and that that
“implies a lack of urgency and irreparable harm,'" is rebutted by plaintiff's declaration. Plaintiff
had no standing to bring his action previously, see declaration, and his claim previously was
premature and was not ripe. Had plaintiff not been notified that his recall ballot was on the way
and had plaintiff not received that ballot, plaintiff would not have had standing to sue. Thus, the
"implication" spoken of in Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377
(9th Cir. 1985), fails. All that this case stands for is that it found there was no irreparable harm
such as to support granting an injunction. Indeed, the reason the denial of a preliminary
injunction was denied was that "plaintiff seems to admit, this involves purely monetary harm

measurable in damages." Jd. at 1376 (the page just before the page cited by defense counsel).

 

3 Tf a two strikes and you're out rule were in force, defendant now would be out. But see infra.

20

 

 
 

Case 2:211-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 24 of 31 Page ID #:221

1 || Everything else in this case is dictum.'* Again, it is not the recall statute in simple that plaintiff

2 || challenges, and plaintiff challenges its application to plaintiff, which he had no standing to

3 challenge until it would be applied to plaintiff.

4 3. The balance of equities is treated elsewhere, and it tips against defendant and in

5 plaintiff's favor. Once again, defense counsel cites misleadingly a case, Rupp v. Becerra, Opp. at

6 13:13-16, whose holding actually is that "[t]he Court concludes that the legislature has

7 articulated a legitimate government objective for the AWCA ...." This supports plaintiff's

8 contention that the legislature and the people who voted for Prop. 14, because it was enacted to

7 further the legitimate government purpose "to protect and preserve the right of every Californian
‘0 to vote for the candidate of his or her choice[,]" Prop. 14(a), and that "all registered voters
M otherwise qualified to vote shall be guaranteed the unrestricted right to vote for the candidate of t
i heir choice in all state and congressional elections." Prop. 14(b). Moreover, the government
° interest is that "[a]ll candidates for a given state or congressional office shall be listed on a single
. primary ballot[,]" idid., thus showing that plaintiff's contention that there is but one ballot is
16 correct. Prop. 14 overrides and supersedes the ancient government interests claimed by
7 defendant.
18 Another case, Educ. Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003) (en banc) (per
19 curiam), is improperly cited by defense counsel. See Hart, supra. First, defense counsel did not
99 || indicate that the case was decided en banc, and second, defense counsel did not indicate the
1 || decision was a per curiam one. The court lauds the "counsel's . . . professional presentations to
7 || this court." Jd. at 916. In its disposition, the en banc court relied on one of plaintiff's counsel's
23 ||important cases 26 years ago, People Who Want an Education v. Wilson (Gregorio T. v. Wilson),
24 ||59 F.3d 1002 (9th Cir. 1995), in which Gov. Wilson's Prop. 187 (voter initiative), which sought
25 || to deny public education to undocumented children in California schools, and in which an
26
27
28 '* Again, a very careful reading of all of the contents of cases cited by defense counsel is

warranted, at least because many of those cases are cited for propositions for which they do not
stand or which are misleading.
21

 

 

 
Case 2:7

oO Se NSN DB UH FF WO LPN

BO bw WN NHN KH HO LH LPO CO =| 8 8B EO Ee ESE OS
oo YN NWN WH BP WwW NY F|§ DF Oo OH HN WDA Fk WY HY KK S&S

y

 

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 25 of 31 Page ID #:222

injunction was granted and upheld by the Ninth Circuit, for the proposition that "we do not
review the underlying merits of the case." /d. at 1004. Thus, the court never opined on the
merits in Educ. Project, and simply restated non-case-specific general principles, which defense
counsel quotes, as if they were new law. They are not. In that case, mere election procedures --
use of punch cards -- was in issue, and there were not significant, one person, one vote, matters
in issue, and hence the court held that it was "speculative" whether or not the use of punch cards
would cause harm. Here, there is a certainty that going forward with the recall will, in fact,
violate plaintiff's constitutional right to suffrage, a right declared and defined by Prop. 14.

Defendant candidly admits, but with some trivialization language, that "California's recall
procedures are necessarily perfect[,]" Opp. at 14:22-23, but wants the court to defer to the
"legislative process." Jd. at 15:3. The "legislative process" already has occurred, and it was
approved by the voters in Prop. 14, whose statement of state policy made nugatory the manner
in which the recall ballot is structured.

3. Plaintiff has more than met the "heightened standard" for a mandatory preliminary
injunction, although that is not required, since plaintiff seeks not a mandatory injunction, but
rather a prohibitory injunction.

Contrary to defendant's assertion otherwise, plaintiff does seek to maintain the status quo,
so that what is sought is a prohibitory injunction, that is sought and that is warranted. Contrary
to defendant's contention, plaintiff does not seek an injunction that "prohibit[s] enforcement of a
new law or policy," Opp. at 15:17-18, the policy set forth in Prop. 14 is 10 years old, so that the
Ariz. Dream Act Coal. case cited by defendant is inapposite, because it opines on something that
is not sought by plaintiff. The recall procedure is not "a new law or policy;" rather, by
comparison, Prop. 14 is the "new law and policy." Again, plaintiff does not seek to "alter the
status quo," but seeks to maintain it.

An "abrupt halt," Opp. at 16:1, to the recall is fully warranted, to maintain the status quo
that there has not been an election, yet. Halting something that is "in process," id. at 2, prevents

its completion, before it has done any harm, and that is entirely appropriate. If the election is put

22

 
Case 2:}1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 26 of 31 Page ID #:223

-

off for a short period of time, to permit defendant to print and send out new, proper ballots, that

2 |lis far less onerous than permitting the election to go forward in violation of federal Equal
3 || Protection and Due Process. A postponement of the election date is better than the debacle of a
4 faulty election.
5 The law and the facts clearly favor plaintiff's position. The last case cited by defendant,
6 Opp. at 16:13-15, is Garcia v. Google, 786 F.3d 733, 740 (9th Cir. 2015) (en banc), a case with
7 an enormous number of counsel, that is well-known to this court. It is inapposite because it deals
8 with "a weak copyright claim [that] cannot justify censorship in the guise of authorship." Jd. at
7 736. Plaintiff's claim hardly is "weak," and has nothing to do with censorship. It reaffirmed the
'0 Winter factor: “The first factor under Winter is the most important—likely success on the
" merits. Aamer v. Obama, 742 F.3d 1023, 1038 (D.C.Cir.2014) (“We begin with the first and
most important factor: whether petitioners have established a likelihood of success on the
. merits.”). Plaintiff has established a likelihood of success on the merits, under both Winter and
3 Garcia, and that "the law and facts clearly favor [plaintiff's] position... ." /d. at 740. But the
16 court so held based on the premise, not applicable here: "Why? . . . [because the] requested
7 injunction required Google to take affirmative action—to remove (and to keep
18 removing) /nnocence of Muslims from You Tube and other sites under its auspices, whenever
19 and by whomever the film was uploaded. This relief is treated as a mandatory injunction,
20 because it ‘orders a responsible party to ‘take action." Jbid. Here, plaintiff requests an injunction
21 || that requires defendant to take no action, to stop acting, to refrain from acting, and to cease
7 || administering the recall election. Here, the opposite of "affirmative action" is sought; plaintiff
23 || simply requests that defendant keep her hands in her pockets, by doing nothing further. And, the
24 || last sentence of Garcia appears to limit it to copyright cases: "the district court did not abuse its
25 || discretion when it denied Garcia's motion for a preliminary injunction under the copyright laws.”
26 || Jd. at 747.
97 VII. CONCLUSION
38 Every voter, whether they voted for or against recall, has a paramount interest in

choosing the person who will govern them. Section 15(c) prevents those voters who will have

23

 

 

 
Case 2:

oOo Co NN DO WO SF WD NH —

NY PO NH HO NO KO DN BRD RD mmm mm eet
ao nN NHN AH & WS HPO K&§ CC OO SB HN HD A FSF W HB S| &S

P1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 27 of 31 Page ID #:224

voted against recall from exercising their paramount interest in choosing the person who will
govern them, and thus it is federally-unconstitutional.
The court should declare § 15(c) unconstitutional and enjoin the Sept. 14, 2021 recall
election, or order it to be postponed, to be done with new ballots.
Respectfully submitted,
YAGMAN + REICHMANN, LLP

By: /s/ Stephen Yagman
STEPHEN YAGMAN

i

24

 

 

 
Case 2:21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 28 of 31 Page ID #:225

oO Oo ND OH BRB WW NHN =

YN WN WH WH WN
enuacecnPFOoRXB GeRARBRBEBHE XS

 

DECLARATION OF A.W. CLARK

I, A.W. CLARK, declare the following to be true under the penalty of
perjury at Los Angeles, California, pursuant to 28 U.S.C. § 1746, on the date set
forth below my signature hereinbelow.

1. I am the plaintiff in this action.

2. On Mon., Aug. 9, 2021, I knew that the recall ballot was on its way to
me, because I had signed-up for notifications about the status of my mail-in ballot,
and that is the day J received an alert that it was being sent to me. The name of the
alert system is Ballot Trax and is offered by the California Secretary of State's
office.

3. On that date, I retained counsel to pursue the present case, requested that
it be filed prompitly, and it was filed less than four days later, on Fri., Aug. 13,
2021. I actually received the ballot on the next Tuesday, Aug. 17, 2021.

bu. Cow

A.W. CLARK 08/25/21

 

 

 
Case 2:7

oOo fce& NSN DW DO Bh WW HN

NO NO DO WH NY NYO NY NHN NO HF HF HF FF Fe FeO ee eee
So YN WBN A He WD HNO K§ DBD OO CO HN WB A FSF W KH KH SBS

Dy

 

 

1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 29 of 31 Page ID #:226

HISTORICAL NOTE, ON CALIFORNIA RECALL ELECTIONS

The recall procedure originally was added to the California Constitution in 1911, and
provided that: "If a majority of those voting on said question of the recall of any incumbent from
office shall vote 'No,' said incumbent shall continue in said office. If a majority shall vote 'Yes,'
said incumbent shall thereupon be deemed removed from such office, upon the qualification of
his successor” Cal. Const., former Art. XXIII, § 1, par. 6. The statutory embodiments of this
provision set forth the same sort of mechanism for deciding how the votes in the recall would be
counted. See Cal. Pol. Code § 4021a, added by Stats.1911, c. 342 p. 581 ("if the majority of
those voting on said question of the recall of any incumbent shall vote 'No,' said incumbent shall
continue in said office. If a majority shall vote "Yes,' said incumbent shall thereupon be deemed
removed from such office, upon the qualification of his successor."); Cal. Elec. Code § 11065,
added by Stats.1939, c. 26, p. 301 (“If a majority or exactly half of those voting on the question
of the recall of any incumbent from office vote 'No,' the incumbent shall continue in office. Ifa
majority vote 'Yes,’ the incumbent shall be deemed recalled from office, upon the qualification of
his successor. '); Cal. Elec. Code § 27007, added by Stats. 1974, c. 233, p. 439 ( ‘Ifa majority of
those voting on said question of the recall of any incumbent from office shall vote 'No,' said
incumbent shall continue in said office. If a majority shall vote 'Yes,' said incumbent shall
thereupon be deemed removed from said office, upon the qualification of his successor."). It was
not until the Elections Code revision of 1976 that this binary mechanism for counting the votes
was split into separate sections and the words "recall election" were used in one, and "recall
proposal" were used in the other. See Cal. Elec. Code § 27343, added by Stats.1976, c. 1437, p.
6451 ("If one-half or more of the votes at a recall election are 'No,' the officer sought to be
recalled shall continue in office"”); Cal. Elec. Code § 27344, added by Stats.1976, c. 1437, p.
6451 ("if a majority of the votes on a recall proposal are 'Yes' the officer sought to be recalled

shall be removed from office upon the qualification of his successor.").

26

 
Case 2:

Oo CO wWeDn HF Few HN

mM wo NH HN BH PPO BN ROR RR SE FeO Ee OOO RE OOO eee le
IA A & BBO ~& SG oO wo AN A BB WY Ne OO

NS
oo

H1-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 30 of 31 Page ID #:227

ADDENDUM

HISTORICAL NOTES
The 1976 amendment renumbered the section without changing the text.
Amendment of this section by A.C.A. No. 7 (1986) was approved by the voters at the
primary election held June 3, 1986.
The 1986 amendment designated the section as subd. (a); rewrote subd. (a); and added
subd. (b).

Effective: January 1, 2011
° Stats.2009, Res. c. 2 (S.C.A.4) (Prop. 14), provides in pertinent part:
° “Resolved by the Senate, the Assembly concurring, That the Legislature of the State of
California at its 2009-10 Regular Session commencing on the first day of December 2008, two-
thirds of the membership of each house concurring, hereby proposes to the people of the State of
California that the Constitution of the State be amended as follows:

““Second-- The People of the State of California hereby find and declare all of the
following:

‘“a) Purpose. The Top Two Candidates Open Primary Act is hereby adopted by the
People of California to protect and preserve the right of every Californian to vote for the
candidate of his or her choice. This act, along with legislation already enacted by the Legislature
to implement this act, are intended to implement an open primary system in California as set
forth below.

“(b) Top Two Candidate Open Primary.
All registered voters otherwise qualified to vote shall be guaranteed the unrestricted right to vote
for the candidate of their choice in all state and congressional elections. All candidates for a
given state or congressional office shall be listed on a single primary ballot. The top two
candidates, as determined by the voters in an open primary, shall advance to a general election in
which the winner shall be the candidate receiving the greatest number of votes cast in an open
general election."

27

 

 

 
Case 2:21-cv-06558-MWF-KS Document 26 Filed 08/26/21 Page 31o0f31 Page ID #:228

California's recall election will cost $276
million, recall date set for Sept. 14

Following certification of the recall petition, Lt. Gov. Eleni Kounalakis announced that
Tuesday, Sept. 14 would be the date of the recall election.

Author: Matthew Nuttle
Published: 12:18 PM PDT July 1, 2021
Updated: 6:14 PM PDT July 1, 2021

SACRAMENTO, Calif. — The cost of California’s upcoming gubernatorial recall election has been finalized at a
whopping $276 million, according to the State Finance Department.

Cost estimates released in early June 2021 had the total at $215 million, but according to finance officials, that
cost went up following the passage of Senate Bill 152, which accelerates the recall process by allowing
lawmakers to skip the 30-day legislative review as long as they set aside money for counties to pay for the
costs of the election, according to reporting by the Associated Press.

The original estimate assumed the election would happen on a regularly scheduled election date. With SB 152,
the updated estimated county-by-county cost for a special election came to $243.6 million, plus $32.4 million to
the Secretary of State's Office to run the special election.

RELATED: GOP cries foul as California OKs new governor recall rules

State Republicans have decried SB 152 -- which passed on party-line votes -- saying it essentially amounts to
cheating. Democrats argued the change would allow the election to happen as soon as possible and enable as
many voters as possible to participate.

“Any child can tell you that changing the rules in the middle of a game is cheating," Assemblymember Kevin
Kiley, (R - Dist. 6), told ABC10.

ABC10 political analyst Steve Swatt somewhat agreed with the GOP's argument.

“The Democrats, of course, would like to have it sooner rather than later because they believe the governor is
in a good position now. And the longer you wait, the more things can go wrong," Swatt said.

Moving up the election does potentially eliminate the possibility of a disaster, such as a massive wildfire, that
could potentially sway voters. It also could backfire if Democratic voters are not motivated to engage in a
special election.

After the cost for the recall was finalized by the Finance Department, Secretary of State Shirley Weber also
announced certification of the recall petition.

That certification was then handed off to Lt. Gov. Eleni Kounalakis, who by law was required to set a date for
the election “not less than 60 days nor more than 80 days” from July 1. Just before 2:30 p.m., Kounalakis
announced that Tuesday, Sept. 14 would be the date of the recall election.

a
EXHIBIT 1
